          Case 1:19-cv-05523-SDG Document 164 Filed 08/16/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

    BERKELEY VENTURES II, LLC,
         Plaintiff,
                           v.                                Civil Action No.
    SIONIC MOBILE CORPORATION and                           1:19-cv-05523-SDG
    RONALD D. HERMAN,
         Defendants.


                                OPINION AND ORDER

        This matter is before the Court on Defendant Ronald D. Herman’s motion

to dismiss [ECF 67]. For the reasons set forth below, Herman’s motion is DENIED.

I.      FACTUAL BACKGROUND

        On December 7, 2019, Plaintiff Berkeley Ventures II, LLC (Berkeley) initiated

this action against Defendants Sionic Mobile Corporation (Sionic) and Ronald D.

Herman.1 On January 24, 2020, Berkeley filed an affidavit of service, indicating that

Herman accepted service on behalf of Sionic.2 (Herman is the CEO of Sionic.3)

Herman never accepted service on behalf of himself as a named defendant

individually.



1     ECF 1.
2     ECF 7.
3     Id.; ECF 9-2, ¶ 3.
        Case 1:19-cv-05523-SDG Document 164 Filed 08/16/21 Page 2 of 8




       On January 30, 2020, Sionic moved to disqualify Berkeley’s counsel due to a

conflict of interest and to dismiss the case for failure to state a claim.4 In support

of its motion to disqualify, Sionic filed an affidavit from Herman, in which he

states that he is a named defendant in this case,5 and an affidavit from defense

counsel, Simon Jenner, stating that he is counsel for both Sionic and Herman.6 The

Court denied both motions on September 2, 2020.7 On December 11, 2020, the

Court granted Sionic’s renewed motion for disqualification and ordered Berkeley

to retain new counsel.8 On January 13, 2021, nearly a year after the initial motion

to dismiss was filed, Herman moves to dismiss under Federal Rule of Civil

Procedure 4(m) for a defect in service of process.9 Herman was ultimately served

via a process server on February 10, 2021.10




4    ECF 9 and ECF 10, respectively.
5    ECF 9-2, ¶ 1.
6    ECF 9-3, ¶ 2.
7    ECF 30.
8    ECF 65.
9    ECF 67.
10   ECF 76.
         Case 1:19-cv-05523-SDG Document 164 Filed 08/16/21 Page 3 of 8




        Herman argues that Berkeley failed to effect timely service on him.11

Herman argues that he would be prejudiced if he remained a party because he has

been unable to participate in procedural and substantive developments of the

litigation.12 Berkeley argues in response that it sufficiently establishes good cause

to excuse the failure to serve Herman because: the Court ordered Berkeley to

obtain non-conflicted counsel; the failure to serve was not relayed to new counsel

by previous counsel, and, after learning of the issue with service, Berkeley made

multiple attempts to resolve the issue, including a request for Herman’s counsel

to accept service, which was refused.13 Berkeley also argues that Herman will not

experience prejudice because the discovery period had just begun.14

        Herman argues in reply that his motion should be granted because

Berkeley’s response was filed five days late, for which Berkeley has neither offered

an explanation nor moved to file out of time.15 Herman asserts that this Court’s

local rules afford it the discretion to disregard Berkeley’s late filed brief in




11   Id. at 1.
12   ECF 67-1, at 9–10.
13   ECF 71, at 2–3.
14   Id. at 4.
15   ECF 72, at 3.
         Case 1:19-cv-05523-SDG Document 164 Filed 08/16/21 Page 4 of 8




opposition.16 Herman further argues that Berkeley provides no sufficient basis for

the Court to exercise its discretion to permit Berkeley to serve Herman.17

II.     LEGAL STANDARD

        At the motion to dismiss stage, “all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296

(11th Cir. 2011) (quoting Garfield v. NDC Health Corp., 466 F.3d 1255, 1261

(11th Cir. 2006)). Rules 12(b)(4) and (5) are vehicles for dismissal due to insufficient

process and insufficient service of process, respectively. Fed. R. Civ. P. 12(b)(4);

Fed. R. Civ. P. 12(b)(5). “[A] court lacks jurisdiction over the person of a defendant

when the defendant has not been served.” Pardazi v. Cullman Med. Ctr., 896 F.2d

1313, 1317 (11th Cir. 1990). Therefore, when “a court finds that a defendant has not

been properly served under the Federal Rules of Civil Procedure” it lacks the

jurisdiction to issue a decision and must dismiss the case. Peddie v. InComm,

No. 1:17-cv-4405-WSD-JSA, 2018 WL 3061927, at *2 (N.D. Ga. Mar. 22, 2018).

        “The plaintiff is responsible for having the summons and complaint served

within the time allowed by Rule 4(m).” Fed. R. Civ. P. 4(c)(1). “If a defendant is



16    Id. at 3; LR 7.1.B, NDGa.
17    ECF 72, at 5.
        Case 1:19-cv-05523-SDG Document 164 Filed 08/16/21 Page 5 of 8




not served within 90 days after the complaint is filed, the court—on motion or on

its own after notice to the plaintiff—must dismiss the action without prejudice

against that defendant or order that service be made within a specified time.” Fed.

R. Civ. P. 4(m). A plaintiff can avoid dismissal for failure to comply with Rule 4(m)

by establishing that there was “‘good cause’ [for the delay] or by convincing the

court that it should exercise its discretion and extend the time for service even

absent a showing of good cause.” Id.; Mark v. Fulton Cnty., No. 1:17-cv-02788-

LMM-LTW, 2018 WL 4850254 at *3 (N.D. Ga. Aug. 17, 2018) (quoting Horenkamp

v. Van Winkle and Co., 402 F.3d 1129, 1132 (11th Cir. 2005)).

III.   DISCUSSION

       A.    Herman Waived His Defense for Insufficient Service.

       The Court finds that Herman waived his defense for insufficient service of

process by engaging in this litigation. Specifically, the Court finds that the filing of

Herman’s affidavit in support of Sionic’s motion to disqualify, in which he

acknowledged he is a named defendant in this lawsuit, waived this defense.

Further, as Sionic’s corporate representative who shares representation with

Sionic, Herman will not be prejudiced by being required to answer the Complaint

because he has actively been involved with the litigation to date.
       Case 1:19-cv-05523-SDG Document 164 Filed 08/16/21 Page 6 of 8




      Generally, a defendant waives the defense for insufficient service of process

by pleading and/or making a general appearance without reserving the defense.

Munter v. Weil Corset Co., 261 U.S. 276, 279 (1923). See also Vax-D Med. Techs., LLC

v. Texas Spine Med. Ctr., 485 F.3d 593, 597 (11th Cir. 2007) (holding that defendants

waived their defense when they submitted an answer and participated in

discovery); Worldstar Commc’ns. Corp. v. Feltman (In re Worldwide Web Sys., Inc.),

328 F.3d 1291, 1299 (11th Cir. 2003) (holding that a party waives their defense

when they fail to assert it in their general appearance).

       A party can waive the defense for insufficient service “based on its conduct

during litigation.” Hi-Tech Pharm., Inc. v. Wyant, No. 1:16-cv-639-AT, 2018 WL

8922824, at *3 (N.D. Ga. Jul. 27, 2018) (citing Reeves v. Yeager, No. 3:06-CV-0054-

JTC-AJB, 2007 WL 9653029, at *10 (N.D. Ga. Dec. 10, 2007)). See also Matthews v.

Brookston Stores, Inc., 431 F. Supp. 2d 1219, 1223 (S.D. Ala. 2006) (“Personal

jurisdiction may also be waived, even if a defendant has nominally preserved the

defense by reciting it in an answer, if that defendant substantially participates in

the litigation without actively pursuing its Rule 12(b)(2) defense.”); Rentz v. Swift

Transp. Co., Inc., 185 F.R.D. 693, 698 (M.D. Ga. 1998) (“A defendant’s conduct vis-

à-vis the court . . . governs whether a defendant has waived its defense of

insufficient service of process.”).
        Case 1:19-cv-05523-SDG Document 164 Filed 08/16/21 Page 7 of 8




       When assessing the party’s conduct, the Court considers the following:

“(1) the length of time that elapses between service of process and defendant’s

pursuit of its defense; and (2) the extent of involvement in the action by the

objecting defendant.” Reeves, 2007 WL 9653029, at *10. In Reeves, for example, the

defendant delayed pursuit of this defense for almost a year and participated in

extensive discovery with the plaintiff. Id. at *11. This conduct led the Court to

conclude that the defendant waived the defense. Id.

       Here, almost an entire year elapsed before Herman pursued his defense.18

On January 30, 2020, Sionic filed an affidavit in support of its motion to

disqualify,19 in which Herman admits that he is a named defendant in this

lawsuit.20 Simon Jenner, counsel for Sionic, also submitted an affidavit stating that

he represents both Sionic and Herman.21 Neither affidavit mentioned Berkeley’s

failure to serve Herman.




18   Compare ECF 7 (indicating Herman received service on behalf of Sionic on
     January 9, 2020), with ECF 67 (Herman filed his Motion to Dismiss on January
     13, 2021.).
19   ECF 9.
20   ECF 9-2, ¶ 1.
21   ECF 9-3, ¶ 2.
         Case 1:19-cv-05523-SDG Document 164 Filed 08/16/21 Page 8 of 8




       After the present motion was filed and Berkeley was alerted that Herman

was not properly served, Berkeley took steps to remediate, including hiring a

process server after counsel for Herman refused to accept service on his behalf.22

The Court will not reward Herman’s gamesmanship by dismissing him nearly a

year after he accepted service on behalf of Sionic and after he has actively

participated in this litigation.

       IV. CONCLUSION

       Herman’s Motion to Dismiss [ECF 67] is DENIED. Herman is hereby

ORDERED to file an Answer to Berkeley’s Complaint within thirty days of this

Order.

       SO ORDERED this the 16th day of August 2021.



                                                   Steven D. Grimberg
                                             United States District Court Judge




22   ECF 76.
